I concur in the opinion of the court, except in its treatment of the second one-fourth of the trust estate. The testatrix, in one paragraph of the sixth clause of the will, directed the trustee, in detail, to make certain payments from the trust estate, nearly all for the benefit of Georgia L. Hall. Then, in the next paragraph, she directed "that said trust estate and the net accumulations thereof", after the exhaustion of Georgia L. Hall's own estate, "shall continue during her life, provided, however. . . ."
Considering the language of the former of these two paragraphs and the above-quoted language of the latter of them, it seems clear to me that the testatrix intended that, except as expressly modified by the proviso in the latter paragraph, the entire trust estate, as it should be constituted from time to time, from the date of the exhaustion of Georgia's own estate until her death, should be subject to the same trust, namely, that the trustee should make, from the net income of the trust estate and, so far as necessary, from the principal thereof, the payments and only the payments directed in the former of these two paragraphs, and should accumulate and add to the principal of the trust estate any of its net income not thus paid out. *Page 215 
The question then is what did the testatrix mean by the language of the proviso, wherein she directed that when Georgia should attain the age of twenty-one years, "my said trustee shall pay and turn over to her one-fourth of said trust estate thenremaining in its hands free and discharged from said trust, and shall pay her another one-fourth of said trust estate thenremaining when she attains the age of thirty years, free and discharged from said trust". (italics mine)
To my mind the most natural and reasonable conclusion from this language is that the two expressions "then remaining", which I have above italicized, should be construed as referring to the same date, namely, when Georgia should become twenty-one years old. As the majority of the court have reached this same conclusion, I need not discuss the grounds therefor.
They, however, interpret the language of the proviso as fixing the value of the second one-fourth of the trust estate at a certain sum of money at the date of the attainment of her majority by Georgia, and as directing the trustee to pay thatsum to Georgia from the trust estate, if and when she shall attain the age of thirty years. In my judgment that interpretation is not correct.
It seems clear to me that the testatrix intended, by the language used, to provide that if and when Georgia should become twenty-one years old, the trust estate, as then constituted, should become composed of three undivided parts, namely, two one-fourth parts and a one-half part; that then one of these one-fourth parts should be divided out from the other parts and transferred to Georgia free and discharged from the trust.
It also seems clear to me that she intended to provide that the rest of the trust estate, composed of the other two parts,undivided, should continue subject to the same trust as the whole trust estate had before been subject to, and without *Page 216 
any discrimination between the undivided parts, until Georgia should either become thirty years old or should die before attaining that age; that if and when the former of these two events should occur, the trustee should, for the first time,divide out from the rest of the trust estate, as thenexisting, the second one-fourth, which would then be one-third of the trust estate as then constituted; and that the trustee should then transfer that second one-fourth, as then, for the first time, divided out from the trust estate, to Georgia, "free and discharged from said trust."
This language just quoted shows clearly, to my mind, that the testatrix intended that during the interval between Georgia's attainment of the age of twenty-one years and her attainment of the age of thirty years, or her death, whichever of these events should first occur, the second one-fourth should, as an undivided part of the trust estate, remain subject to the same trust, with regard to payments to be made for the benefit of Georgia and the accumulation of unpaid net income, as the undivided one-half part, of the trust estate, without any discrimination between these two parts.